Russell, C. J.,
dissenting. I can not concur in the judgment of the majority. It appears without dispute in the testimony that the defendant signed his own name to the check or draft which he is alleged to have forged. Conceding that under the evidence the accused may be guilty of personating another, as defined in section 248 of the Penal Code, which is, like forgery, a felony punishable by imprisonment and labor for not less than two nor more than seven years, or that he is guilty under section 249 of the offense of obtaining goods or money on a false writing, in which the convict is, likewise punished as just stated, it is my judgment that the accused can not be legally held under the indictment for forgery. Criminal laws are to be strictly construed with the most scrupulous regard to the future welfare of the State and all its people; and in view of the proof that the name signed by the accused 'in this case was his own proper name which he had a right to attach to any writing, I can not reach the conclusion that he is guilty of forgery, which, under the provision of section 231 of the Penal Code, consists in falsely and fraudulently making, forging, altering, or counterfeiting the various writings specified in the seven subdivisions of that section.